Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-5, 7-12, 14-19 under 35 USC 112 have been fully considered and are persuasive based the amended claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 112 to claims 21-32.
Applicant's arguments filed with respect to previous rejection under 35 USC 101 have been fully considered but they are not persuasive.  Examiner has removed reference to Certain Methods of Organizing Human Activity, but the claims remain rejected as being directed to Mental Processes.  The claims are directed to providing a recommendation [of a digital badge] one can achieve and determining the criteria associated with each badge level.  These steps of the independent claims can be performed by a human with pen and paper, thus they are identified as Mental Processes.  The use of an automated digital badge management system with a processor, data structure and repository to provide data to an automated digital badge management client device of a user via wireless network does not integrate that abstract idea into a practical application since it amounts to using a computer as a tool to perform the abstract idea. 
Applicant argues transferring data from one computer to another is not abstract and points to Example 41 of the Subject Matter Eligibility Examples.  First, Examiner 
Applicant’s arguments with respect to claim(s) rejected under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 8, 15, 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 8 and 15 are directed to digital badge levels denoted as digital badge levels 1, 2…, N, said N being at least 3.  Badge levels, 1, 2, …, N said N being at least 3 is not described in the specification in such a way to reasonably convey that the inventors had possession of the claimed invention.  Figure 4B shows what is understood as 5 badges, but there is no description of more than 5 badges (N) or N being at least 3.  Further, claims 1, 8 and 15 are now directed to inserting, by the processor into the digital badge repository, the different criteria for each badge.  This claim language appears to refer to Figure 4B, which is only described as normalized badge criteria.  There is no description of inserting the criteria for each digital badge into the digital badge repository, or how to determine what number should be inserted for each criteria.  For instance, the education and experience criteria index is 0~100, how does one know what should be entered in the chart?  What is the criteria based on?  There is no description in the specification.  In addition, claims 1, 8 and 15 are directed to experience criteria expressed as a second number in the range of 0 to 100, this is not 
Claim 21 is directed to: an education criteria number M1, M2, ... MN for badge level 1, 2, ..., N, respectively, wherein Mn+1 - Mn is a constant number for n = 1, 2, ..., N-1.  This is not described in the specification in such a way to reasonably convey that the inventors had possession of the claimed invention.
	Claim 22 is directed to: an experience criteria number M1, M2, ... MN for badge level 1, 2, ..., N, respectively, wherein Mn+1 - Mn is a constant number for n = 1, 2, ..., N-1.  This is not described in the specification in such a way to reasonably convey that the inventors had possession of the claimed invention.
Claim 23 is directed to: an experience criteria C1 for badge level 1, an experience criteria C1 C2 for badge level 2, ..., an experience criteria C1 C2 ...CN for badge level N..  This is not described in the specification in such a way to reasonably convey that the inventors had possession of the claimed invention.  While Figure 5 shows the external certification criteria as C1, C2, etc., there is no teaching of CN for badge level N.  Also, there is no teaching of the external certification criteria comprises experience criteria, as claimed.
Claim 24 is directed to: N = 5, and wherein said inserting giveback criteria comprises: S/N: 16/239,7246inserting, by the processor into the digital badge repository, a giveback number of hours H1, H2, ... HN for badge level 1, 2, ..., N, respectively, wherein H2-H1 = H3-H2 = H4-H3 = a constant number of hours (C) and H5-H4 = 2*C .  This is not described in the specification in such a way to reasonably convey that the inventors had possession of the claimed invention.

Claim 25 is directed to: an education criteria number M1, M2, ... MN for badge level 1, 2, ..., N, respectively, wherein Mn+1 - Mn is a constant number for n = 1, 2, ..., N-1.  This is not described in the specification in such a way to reasonably convey that the inventors had possession of the claimed invention.
	Claim 26 is directed to: an experience criteria number M1, M2, ... MN for badge level 1, 2, ..., N, respectively, wherein Mn+1 - Mn is a constant number for n = 1, 2, ..., N-1.  This is not described in the specification in such a way to reasonably convey that the inventors had possession of the claimed invention.
Claim 27 is directed to: an experience criteria C1 for badge level 1, an experience criteria C1 C2 for badge level 2, ..., an experience criteria C1 C2 ...CN for badge level N..  This is not described in the specification in such a way to reasonably convey that the inventors had possession of the claimed invention.  While Figure 5 shows the external certification criteria as C1, C2, etc., there is no teaching of CN for badge level N.  Also, there is no teaching of the external certification criteria comprises experience criteria, as claimed.
Claim 28 is directed to: N = 5, and wherein said inserting giveback criteria comprises: S/N: 16/239,7246inserting, by the processor into the digital badge repository, a giveback number of hours H1, H2, ... HN for badge level 1, 2, ..., N, respectively, wherein H2-H1 = H3-H2 = H4-H3 = a constant number of hours (C) and H5-H4 = 2*C .  This is not described in the specification in such a way to reasonably convey that the inventors had possession of the claimed invention.

an education criteria number M1, M2, ... MN for badge level 1, 2, ..., N, respectively, wherein Mn+1 - Mn is a constant number for n = 1, 2, ..., N-1.  This is not described in the specification in such a way to reasonably convey that the inventors had possession of the claimed invention.
	Claim 30 is directed to: an experience criteria number M1, M2, ... MN for badge level 1, 2, ..., N, respectively, wherein Mn+1 - Mn is a constant number for n = 1, 2, ..., N-1.  This is not described in the specification in such a way to reasonably convey that the inventors had possession of the claimed invention.
Claim 31 is directed to: an experience criteria C1 for badge level 1, an experience criteria C1 C2 for badge level 2, ..., an experience criteria C1 C2 ...CN for badge level N..  This is not described in the specification in such a way to reasonably convey that the inventors had possession of the claimed invention.  While Figure 5 shows the external certification criteria as C1, C2, etc., there is no teaching of CN for badge level N.  Also, there is no teaching of the external certification criteria comprises experience criteria, as claimed.
Claim 32 is directed to: N = 5, and wherein said inserting giveback criteria comprises: S/N: 16/239,7246inserting, by the processor into the digital badge repository, a giveback number of hours H1, H2, ... HN for badge level 1, 2, ..., N, respectively, wherein H2-H1 = H3-H2 = H4-H3 = a constant number of hours (C) and H5-H4 = 2*C .  This is not described in the specification in such a way to reasonably convey that the inventors had possession of the claimed invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 8, 15 and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) is/are directed to a method, system, and computer readable medium.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to a mental process that can be practically performed by a human using pen and paper.
More specifically, the steps of providing a recommended digital badge to achieve, said recommended digital badge being digital data, said recommended digital badge based on role data and proficiency data pertaining to the user, said recommended digital badge being based on role data and proficiency data pertaining to the user, said recommended digital badge being at a specified digital badge level selected from N digital badge levels denoted as digital badge levels 1, 2, …, N, said N being at least 3; inserting digital badge criteria for the N digital badge levels, said inserting the digital badge criteria comprising: inserting education criteria expressed as a first number in a range of 0 to 100 for each digital badge level; inserting experience criteria expressed as a second number in the range of 0 to 100 for each digital badge 
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 includes a digital badge, an automated digital badge management system, an automated digital badge management client device and an automated digital badge management system data structure which amounts to using general purpose computers to facilitate the storage of electronic files and only amount to the application or 
The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  Claims 21-32 merely recite additional details about each badge level criteria using a processor which 
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercury et al, US 2019/0089701, in view of Lovell, US  2018/0075393.

per claim 1, Mercury et al teaches a method for providing a digital badge, the method comprising: providing, by a processor of an automated digital badge management system to an automated digital badge management client device of a user ([0105 and 0107] – the digital credential management system includes a digital credential receiver system which is a computing device associated with a credential receiver (the user receiving digital badges), a recommended digital badge to achieve ([0212] – the badge platform provides a set of suggested badges to achieve), said recommended digital badge being digital data [0106], said recommended digital badge based on role data and proficiency data pertaining to the user and stored in an automated digital badge management system data structure ([0106] – data structure storing digital badge generated for the badge receiver and based on proficiencies and user information (role);  [0109] - within the content distribution management system; [0113] – user/role data is stored for authorization; [0210] – badge earners interact with badge platform server to receive a list of badges the badge earner may need to obtain to be qualified and/or a badge earner may enter a badge they want and the system will output expected changes in salary/career to be expected; [0212] – suggested badges are provided based on current badge portfolio, current skill sets, position, etc), said recommended digital badge being at a specified digital badge level selected from a plurality of digital badge levels ([0212] – suggested badges based on current badge levels), inserting, by the processor into a digital badge repository of the automated digital badge management system, digital badge criteria for the digital badge levels said inserting the digital badge criteria comprising inserting education criteria ([0167] – creation, validation, tracking of badges; [0105, 0106, 0169] – education badges include criteria such as proficiencies and/or achievements the digital credential represents); inserting, by the processor into the digital badge repository, experience criteria (0105, 0106, 0126] – skills, proficiencies and/or achievements); inserting, by the processor into the digital badge repository, external certification criteria expressed as one or more certifications for each digital badge level ([0105-0107] – digital credentials represent certification data, course completion certificates, technology certifications).
Mercury et al fails to explicitly teach inserting, by the processor into the digital badge repository, giveback criteria expressed in hours for each digital badge level.  Lovell teaches digital badge generation [0126] and tracks a user’s completion of actions wherein the system can track and report on volunteer hours [0121, 0141].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Mercury et al the ability to track volunteer (or giveback) hours as taught by Lovell since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Further, Mercury et al and Lovell fail to explicitly teach levels 1, 2, …, N, said N being at least 3; education criteria expressed as a first number in a range of 0 to 100; experience criteria as a second number in the range of 0 to 100; however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the 

As per claim 8, Mercury et al teaches a computer system, comprising: a processor, a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for providing a recommended digital badge [0105-0107], said method comprising: providing, by the processor to an automated digital badge management client device of a user via a wireless network ([0105 and 0107] – the digital credential management system includes a digital credential receiver system which is a computing device associated with a credential receiver (the user receiving digital badges), a recommended digital badge to achieve ([0212] – the badge platform provides a set of suggested badges to achieve), said recommended digital badge being digital data [0106], said recommended digital badge based on role data and proficiency data pertaining to the user and stored in an automated digital badge management system data structure ([0106] – data structure storing digital badge generated for the badge receiver and based on proficiencies and user information (role);  [0109] - within the content distribution management system; [0113] – user/role data is stored for authorization; [0210] – badge earners interact with badge platform server to receive a list of badges the badge earner may need to obtain to be qualified and/or a badge earner may enter a badge they want and the system will output expected changes in salary/career to be expected; [0212] – suggested badges are provided based on current badge portfolio, current skill sets, position, etc), said recommended digital badge being at a specified digital badge level selected from a plurality of digital badge levels ([0212] – suggested badges based on current badge levels), inserting, by the processor into a digital badge repository of the automated digital badge management system, digital badge criteria for the digital badge levels said inserting the digital badge criteria comprising inserting education criteria ([0167] – creation, validation, tracking of badges; [0105, 0106, 0169] – education badges include criteria such as proficiencies and/or achievements the digital credential represents); inserting, by the processor into the digital badge repository, experience criteria (0105, 0106, 0126] – skills, proficiencies and/or achievements); inserting, by the processor into the digital badge repository, external certification criteria expressed as one or more certifications for each digital badge level ([0105-0107] – digital credentials represent certification data, course completion certificates, technology certifications).
Mercury fails to explicitly teach inserting, by the processor into the digital badge repository, giveback criteria expressed in hours for each digital badge level.  Lovell teaches digital badge generation [0126] and tracks a user’s completion of actions wherein the system can track and report on volunteer hours [0121, 0141].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Mercury et al the ability to track volunteer (or giveback) hours as taught by Lovell since the claimed invention is merely a combination of old elements and in the 

Further, Mercury et al and Lovell fail to explicitly teach levels 1, 2, …, N, said N being at least 3; education criteria expressed as a first number in a range of 0 to 100; experience criteria as a second number in the range of 0 to 100; however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106.

As per claim 15, Mercury et al teaches a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method for providing a recommended digital badge, said method comprising: providing, by the processor to an automated digital badge management client device of a user via a wireless network, ([0105 and 0107] – the digital credential management system includes a digital credential receiver system which is a computing device associated with a credential receiver (the user receiving digital badges), a recommended digital badge to achieve ([0212] – the badge platform provides a set of suggested badges to achieve), said recommended digital badge being digital data [0106], said recommended digital badge based on role data and proficiency data pertaining to the user and stored in an automated digital badge management system data structure ([0106] – data structure storing digital badge generated for the badge receiver and based on proficiencies and user information (role);  [0109] - within the content distribution management system; [0113] – user/role data is stored for authorization; [0210] – badge earners interact with badge platform server to receive a list of badges the badge earner may need to obtain to be qualified and/or a badge earner may enter a badge they want and the system will output expected changes in salary/career to be expected; [0212] – suggested badges are provided based on current badge portfolio, current skill sets, position, etc), said recommended digital badge being at a specified digital badge level selected from a plurality of digital badge levels ([0212] – suggested badges based on current badge levels), inserting, by the processor into a digital badge repository of the automated digital badge management system, digital badge criteria for the digital badge levels said inserting the digital badge criteria comprising inserting education criteria ([0167] – creation, validation, tracking of badges; [0105, 0106, 0169] – education badges include criteria such as proficiencies and/or achievements the digital credential represents); inserting, by the processor into the digital badge repository, experience criteria (0105, 0106, 0126] – skills, proficiencies and/or achievements); inserting, by the processor into the digital badge repository, external certification criteria expressed as ([0105-0107] – digital credentials represent certification data, course completion certificates, technology certifications).
Mercury et al fails to explicitly teach inserting, by the processor into the digital badge repository, giveback criteria expressed in hours for each digital badge level.  Lovell teaches digital badge generation [0126] and tracks a user’s completion of actions wherein the system can track and report on volunteer hours [0121, 0141].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Mercury et al the ability to track volunteer (or giveback) hours as taught by Lovell since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Further, Mercury et al and Lovell fail to explicitly teach levels 1, 2, …, N, said N being at least 3; education criteria expressed as a first number in a range of 0 to 100; experience criteria as a second number in the range of 0 to 100; however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brock, US 9,729,556 – Digital Badging for Facilitating Virtual Recognition of an Achievement

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683